Case 1:21-cv-00013-AJT-MSN Document 7 Filed 07/28/21 Page 1 of 1 PageID# 18




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

DAVID EARL WATSON, JR.,                )
                                       )
      Petitioner,                      )
                                       )
v.                                     )                     Case No. 1:21-cv-13 (AJT/MSN)
                                       )
J. ANDREWS,                            )
                                       )
      Respondent.                      )
_______________________________________)

                                             ORDER

       The Clerk is hereby directed to TRANSFER this case to the United States District Court

for the Western District of North Carolina, Charlotte Division, to REASSIGN this action to

Judge Whitney under Case No. 3:20-cv-00729-FDW, and to forward copies of this Order to all

counsel of record and to the pro se Petitioner.




Alexandria, Virginia
July 28, 2021




          Case 3:20-cv-00729-FDW Document 7 Filed 07/29/21 Page 1 of 1
